          Case 1:21-cv-01861-ALC Document 7 Filed 04/21/21 Page 1 of 5

                G O D D A R D                     L A W            P L L C
                        39 Broadway, Suite 1540  New York, NY 10006
                                       Office. 646.504.8363
                                        Fax. 212.473.8705
                                    Megan@goddardlawnyc.com
                                    WWW.GODDARDLAWNYC.COM                                April 21, 2021



                                                     April 19, 2021

VIA ECF
The Honorable Judge Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square, Courtroom 435
New York, New York 10007

               Re:    Lauren Habetz v. Scotia Capital (USA) Inc.
                      Case No.: 1:21-cv-01861-ALC

Dear Honorable Judge Carter, Jr.:

        The undersigned is counsel to Plaintiff Lauren Habetz (“Plaintiff”) in the above-referenced
matter. I write jointly with Nicholas J. Pappas, counsel for Defendant, to respectfully propose a
schedule for the Parties’ anticipated pleadings.

        Plaintiff started this action by filing a Summons with Notice in the New York State
Supreme Court, New York County on January 29, 2021. Defendant accepted service of the
Summons with Notice on March 1, 2021 and thereafter removed this case to this Court. By
agreement of counsel for the Parties, Plaintiff has not yet filed a complaint in this matter as the
Parties are exploring a possible resolution of this matter through private mediation.

       Accordingly, the Parties propose the following schedule for filing the anticipated pleadings
and have attached as Exhibit A a Stipulation and Proposed Order setting forth the same:

       Plaintiff’s deadline to file a complaint               July 20, 2021

       Plaintiff’s deadline to respond to Defendant’s         August 3, 2021
       March 24, 2021 letter requesting that this matter
       and Morrison v. Scotia Capital (USA) Inc., Case
       No. 1:21-cv-01859-SHS be designated related

       Defendant’s deadline to Answer or otherwise            September 20, 2021
       respond to Plaintiff’s complaint
          Case 1:21-cv-01861-ALC Document 7 Filed 04/21/21 Page 2 of 5

Habetz v. Scotia Capital (USA) Inc.
Page 2 of 2
April 19, 2021

       Initial Conference                       To be set by the Court
                                                at your Honor’s convenience


                                          Respectfully submitted,
                                          GODDARD LAW PLLC


                                          /s/ Megan S. Goddard
                                          By: Megan S. Goddard, Esq.

cc: All counsel [Via ECF]
Case 1:21-cv-01861-ALC Document 7 Filed 04/21/21 Page 3 of 5




                      EXHIBIT A
            Case 1:21-cv-01861-ALC Document 7 Filed 04/21/21 Page 4 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 LAUREN HABETZ,

                                   Plaintiff,

                v.

 SCOTIA CAPITAL (USA) INC.                                  Case No. 1:21-cv-01861-ALC

                                   Defendant.               STIPULATION AND
                                                            ORDER EXTENDING
                                                            PLAINTIFF’S TIME TO FILE
                                                            A COMPLAINT


IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel that:

       1.      Plaintiff’s time to file her Complaint shall be extended to July 20, 2021.

       2.      The deadline for Defendant to answer, move or otherwise respond to the

Complaint shall be September 20, 2021.

       3.      This Stipulation and Order may be modified by mutual agreement of the parties,

subject to Court approval, or by motion for good cause shown.

       4.      Entry into this Stipulation shall not prejudice or adversely affect any other rights,

claims, or defenses of any party, and all other rights, claims, and defenses (and responses

thereto) are expressly preserved by the parties.

       IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be executed

in counterparts and such counterparts together shall constitute the entire Stipulation. Fax/email

signatures shall be deemed originals.

Dated: New York, New York
       April 19, 2021
          Case 1:21-cv-01861-ALC Document 7 Filed 04/21/21 Page 5 of 5




GODDARD LAW PLLC                                     WEIL, GOTSHAL & MANGES LLP


By: _________________________                        By: /s/_Nicholas J. Pappas_______
    Megan S. Goddard                                     Nicholas J. Pappas

39 Broadway, Suite 1540                              767 Fifth Avenue
New York, New York 10006                             New York, New York 10153
Phone: (646) 504-8363                                Phone: (212) 310-8669
Megan@goddardlawnyc.com                              Nicholas.pappas@weil.com

Counsel for Plaintiff                                Counsel for Defendant Scotia
                                                     Capital (USA) Inc.
                        Plaintiff's deadline to file its complaint is extended to July 20, 2021
                        and its deadline to respond to Defendant's March 24, 2021 letter is
                        extended to August 3, 2021. Defendant's deadline to file an answer or
                        otherwise respond to the complaint is extended to September 20, 2021.




                                                     _________________________
                                                     Hon. Andrew L. Carter
                                                     United States District Judge

                                                    Dated: April 21, 2021




                                            2
